Exhibit 10.1

THIRD AMENDMENT TO LEASE

THIS Third Amendment to Lease (this “Amendment”) is made and entered into
effective as of January 31, 2011, by and between WATER GARDEN COMPANY L.L.C., a
Delaware limited liability company (“Landlord”) and ENTRAVISION COMMUNICATIONS
CORPORATION, a Delaware corporation (“Tenant”).

1. Recitals.

1.1 Lease. Landlord and Tenant are parties to that certain Office Lease dated as
of August 19, 1999 (“Original Lease”), as amended by that certain First
Amendment to Lease and Agreement Re: Sixth Floor Additional Space dated as of
March 15, 2001, and that certain Second Amendment to Lease (the “Second
Amendment”) dated as of October 5, 2005 (collectively, the “Lease”), pertaining
to certain Premises consisting of 16,023 rentable square feet, commonly known as
Suite 6000W, located on the sixth (6th) floor of the West tower of the office
building located at 2425 Olympic Boulevard in Santa Monica, California, all as
more particularly described therein. All terms defined in the Lease shall have
the same meanings when used in this Amendment, unless a different meaning is
clearly expressed herein.

1.2 Amendment. The parties desire to amend the terms of Lease to (i) reflect the
extension of the Lease Term, and (ii) otherwise amend the Lease on the terms and
conditions set forth in this Amendment.

2. Extension of Lease Term.

2.1 Extension. Landlord and Tenant acknowledge that the Lease Term is currently
scheduled to expire on January 31, 2012. Notwithstanding the foregoing
currently-scheduled expiration date, the Lease Term is hereby extended for a
period of ten (10) years (the “Extended Term”), commencing on February 1, 2011
(the “Extended Term Commencement Date”) and expiring on January 31, 2021, unless
sooner terminated or extended pursuant to the Lease or this Amendment. Except as
set forth in this Amendment, all of the terms and conditions of the Lease shall
continue to apply during the Extended Term.

2.2 Acceptance of Premises. Tenant currently occupies the Premises and has
occupied the Premises throughout the Lease Term pursuant to the Lease. Tenant
hereby accepts the Premises in their “AS-IS” condition and acknowledges that
Landlord shall have no obligation to improve, repair, renovate, restore or
refurbish the Premises, except as otherwise expressly provided in the Lease, and
neither Landlord nor any agent of Landlord has made or herein makes any
representation or warranty concerning the Premises, its condition, or continued
suitability for Tenant’s intended use, except as otherwise expressly provided in
the Lease. Tenant’s continued occupancy of the Premises shall be deemed
conclusive evidence of Tenant’s acceptance of the Premises in accordance
herewith.

2.3 Option Term. Section 2.2 of the Original Lease (Option Term) shall remain in
full force and effect during the Extended Term, except (i) all references
therein to the “Lease Term” shall hereafter be deemed to refer to the Extended
Term as provided in this Amendment; (ii) Tenant’s Interest Notice shall be
delivered to Landlord not more than fifteen (15) months nor less than twelve
(12) months prior to the expiration of the Extended Term; and (iii) Landlord’s

 

-1-



--------------------------------------------------------------------------------

Option Rent Notice, after receipt of Tenant’s Interest Notice, shall be
delivered to Tenant not less than eleven (11) months prior to the expiration of
the Extended Term.

3. Rent.

3.1 Base Rent. Subject to Section 3.3 below, commencing on the Extended Term
Commencement Date and continuing throughout the Extended Term, Tenant shall pay
monthly Base Rent for the Premises in the amounts set forth in the following
table:

 

Period during Extended Term

   Annual
Base Rent      Monthly
Installment
of Base Rent      Monthly Rental Rate
per Rentable Square
Foot (Rounded)  

February 1, 2011 – January 31, 2012

   $ 721,035.00       $ 60,086.25       $ 3.75   

February 1, 2012 – January 31, 2013

   $ 742,762.20       $ 61,896.85       $ 3.863   

February 1, 2013 – January 31, 2014

   $ 765,066.24       $ 63,755.52       $ 3.979   

February 1, 2014 – January 31, 2015

   $ 787,947.00       $ 65,662.25       $ 4.098   

February 1, 2015 – January 31, 2016

   $ 811,596.96       $ 67,633.08       $ 4.221   

February 1, 2016 – January 31, 2017

   $ 836,016.00       $ 69,668.00       $ 4.348   

February 1, 2017 – January 31, 2018

   $ 861,011.88       $ 71,750.99       $ 4.478   

February 1, 2018 – January 31, 2019

   $ 886,776.96       $ 73,898.08       $ 4.612   

February 1, 2019 – January 31, 2020

   $ 913,311.00       $ 76,109.25       $ 4.75   

February 1, 2020 – January 31, 2021

   $ 940,806.48       $ 78,400.54       $ 4.893   

3.2 Additional Rent. During the Extended Term, Tenant shall continue to pay all
Additional Rent as set forth in the Lease, including without limitation,
Tenant’s Share of the annual Project Expenses in accordance with Article 4 of
the Original Lease; provided, however, effective as of the Extended Term
Commencement Date, the Base Year shall be the calendar year 2011. Landlord and
Tenant acknowledge that Tenant’s Share is 4.813%.

3.3 Base Rent Abatement. Provided Tenant is not in default under the Lease as
amended hereby (beyond any applicable notice and cure periods), Tenant shall not
be obligated to pay Base Rent for the Premises for the following months during
the Extended Term: January 1, 2012 through March 31, 2012; February 2013; March
2013; February 2014; March 2014; February 2015; March 2015; February 2016; March
2016; February 2017; March 2017; February 2018; March 2018; February 2019; and
March 2019. Additionally, provided Tenant is not in default under the Lease as
amended hereby (beyond any applicable notice and cure periods), Tenant shall
receive a credit against Base Rent in the amount of $15,317 for the month of
April

 

-2-



--------------------------------------------------------------------------------

2019 (so that the Base Rent payable for the month of April 2019 shall be reduced
to $60,792.25). During all of the months for which Base Rent is abated
hereunder, Tenant shall be and remain obligated to pay all Additional Rent
otherwise due under the Lease as amended hereby, including, without limitation,
Additional Rent for Project Expenses.

4. Security Deposit. Landlord and Tenant acknowledge that Landlord currently
holds the Security Deposit in the amount of Fifty-Three Thousand Six Hundred
Seventy-Seven and 5/100 Dollars ($53,677.05). Concurrently with Tenant’s
execution of this Amendment, Tenant shall deposit with Landlord an amount equal
to Twenty-Four Thousand Seven Hundred Twenty-Three and 49/100 Dollars
($24,723.49) to be held by Landlord together with the current Security Deposit,
for a total Security Deposit of Seventy-Eight Thousand Four Hundred and 54/100
Dollars ($78,400.54). Landlord shall hold the Security Deposit, as increased
hereby, in accordance with the terms of Article 7 of the Second Amendment.

5. Broker. Landlord and Tenant hereby warrant to each other that they have had
no dealings with any real estate broker or agent in connection with the
negotiation of this Amendment, excepting only CB Richard Ellis and Cushman &
Wakefield of California, Inc. (collectively, “Broker”), whose commission shall
be the responsibility of Landlord pursuant to a separate written agreement, and
that they know of no other real estate broker or agent who is entitled to a
commission in connection with this Amendment. Each party agrees to indemnify and
defend the other party against and hold the other party harmless from any and
all claims, demands, losses, liabilities, lawsuits, judgments, and costs and
expenses (including without limitation reasonable attorneys’ fees) with respect
to any leasing commission or equivalent compensation alleged to be owing on
account of any dealings with any real estate broker or agent, other than Broker,
occurring by, through, or under the indemnifying party.

6. Parking. During the Extended Term, Tenant’s parking rights and obligations
shall remain as set forth in the Lease, except as set forth in this Article 6.
If Tenant purchases parking validations in increments of $5,000.00 or greater,
Tenant shall receive a twenty percent (20%) discount from Landlord’s prevailing
Project rate for parking validations. Tenant shall take reasonable precautions
to ensure that the parking validations are utilized only by Tenant’s visitors
and guests, and Tenant shall not sell the parking validations. In lieu of the
reserved parking spaces set forth in Article 28 of the Original Lease, Tenant
shall have the right to rent passes for up to seven (7) reserved parking spaces
in the Project parking facility, three (3) of which shall be on the “P-1” level
and the remainder of which shall be on the “P-2” or “P-3” levels, at the
prevailing rate charged from time to time for reserved parking passes at the
Project; provided that the rate charged to Tenant for two (2) of the reserved
parking spaces on the “P-1” level shall be the prevailing rate from time to time
for unreserved parking on the “P-1” level (currently $200.00 per parking pass
per month). In lieu of the unreserved parking passes set forth in the Lease,
Tenant shall have the right, but not the obligation, to rent up to three
(3) parking passes per 1,000 rentable square feet in the Premises. Tenant shall
not increase or decrease the amount of parking passes (within the foregoing
parameters) rented by Tenant hereunder more than once per calendar quarter.
Notwithstanding anything to the contrary set forth herein, the parking rates
charged to Tenant during the Extended Term (i) shall not increase more than once
in any 12-month period, and (ii) shall not exceed the prevailing rates for the
applicable type of parking charged from time to time at the project currently
known as Yahoo! Center.

 

-3-



--------------------------------------------------------------------------------

7. Miscellaneous.

7.1 Lease Ratified. Except as specifically amended or modified herein, each and
every term, covenant, and condition of the Lease as amended is hereby ratified
and shall remain in full force and effect. In the event of a conflict between
the terms and conditions of the Lease and the terms and conditions of this
Amendment, the terms and conditions of this Amendment shall govern. To Tenant’s
current, actual knowledge, Landlord is not in default under the Lease and has
not committed any violation of the Lease which with the passage of time or
giving of notice would constitute a default under the Lease. To Landlord’s
current, actual knowledge, Tenant is not in default under the Lease and has not
committed any violation of the Lease which with the passage of time or giving of
notice would constitute a default under the Lease.

7.2 Binding Agreement. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their legal representatives, successors and
permitted assigns.

7.3 Counterparts. This Amendment may be executed in any number of counterparts,
each complete set of which shall be deemed an original but all of which together
shall constitute one and the same instrument.

7.4 Governing Law. This Amendment shall be interpreted and construed in
accordance with the laws of the State of California.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

LANDLORD:

WATER GARDEN COMPANY L.L.C.,

a Delaware limited liability company

By:  

/s/ Karen Wilbrecht

 

Karen Wilbrecht

Vice President, Real Estate

TENANT:

ENTRAVISION COMMUNICATIONS CORPORATION,

a Delaware corporation

By:  

/s/ Walter F. Ulloa

 

Walter F. Ulloa

Chairman and Chief Executive Officer

By:  

/s/ Christopher T. Young

 

Christopher T. Young

Executive Vice President, Chief Financial Officer and Treasurer

 

-4-